Patchett, J. This case comes on for hearing on a claim for damages regarding a stolen automobile. The Claimant claimed that his car was stolen the night of October 22, 1980, by two youths who escaped from the Dixon Springs Correctional Center. The youths were apprehended in Springfield, Illinois, and the Claimant’s car was found not far from the apartment where the boys were apprehended. The Claimant sought damages in the sum of $717.66 for damages to his automobile. The amount of damages to his car was not seriously contested. However, at the hearing held on July 14, 1982, the Claimant clearly failed to meet his burden of proof that the State was negligent. A long line of cases in this Court require that there be proof of the State’s negligence before an award can be made. The State is not an insurer, and there is no absolute liability in the case of escaped prisoners. See American States v. State, 23 Ill. Ct. Cl. 47; Voll v. State, 33 Ill. Ct. Cl. 201; and Paulus v. State, 24 Ill. Ct. Cl. 215. For the reasons stated above, we hereby deny this claim.